780 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)JOSEPH J. VIDOVIC, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
84-3987
United States Court of Appeals, Sixth Circuit.
11/18/85

AFFIRMED
N.D.Ohio
On Appeal from the United States District Court for the Northern District of Ohio
Before:  ENGEL and MILBURN, Circuit Judges; and COOK, District Judge.*
PER CURIAM.


1
Appellant Joseph Vidovic appeals a judgment entered in the United States District Court for the Northern District of Ohio granting the Secretary's motion for summary judgment and dismissing Mr. Vidovic's claim for disability insurance benefits brought pursuant to the Social Security Act, 42 U.S.C. Sec. 401, et seq.


2
Mr. Vidovic applied for disability insurance benefits on June 19, 1981.  His application was denied initially and upon his request for reconsideration.  Following a de novo hearing, an administrative law judge determined that Mr. Viodovic retains the functional capacity to engage in sedentary work, and is not disabled.  That decision became the final decision of the Secretary on September 21, 1982, when the Appeals Council denied Mr. Vidovic's request for review.


3
Mr. Vidovic sought judicial review of the Secretary's final decision pursuant to 42 U.S.C. Sec. 405(g).  Upon the consent of the parties, this case was submitted to a magistrate for decision.  On October 5, 1984, the magistrate determined that substantial evidence exists in the administrative record to support the Secretary's decision, and judgment was entered in the Secretary's favor.


4
Mr. Vidovic was born on April 26, 1927 and was fifty-four years old at the time of the administrative hearing.  He has a tenth grade education and his past work experience is as a millwright for a steel manufacturer.  Mr. Vidovic has not worked since March 12, 1980 due to a leg injury he suffered while on the job.  He also alleges that he is unable to work due to carcinoma of the bladder.


5
Upon careful consideration of the administrative record and of the record before the district court, we are of the opinion that substantial evidence fully supports the Secretary's determination that Mr. Vidovic retained the functional capacity to engage in sedentary work.  We further agree that while Mr. Vidovic suffered some pain from his condition, there was substantial evidence to support the Secretary's decision that such pain was not sufficient, taken alone or in combination with his other physical impairments, to disable him totally.  Therefore, we conclude that substantial evidence exists to support the Secretary's finding that Mr. Vidovic is not disabled within the meaning of the Act.


6
Accordingly, the judgment of the district court upholding the decision of the Secretary is AFFIRMED.



*
 The Honorable Julian A. Cook, United States District Court for the Eastern District of Michigan, sitting by designation